DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicants amendments introduce new matter “wherein [...] the electric conductivity (EC) of the solution resulting from the nitrate production does not exceed 2.0 mS/cm”. The specification as originally filed provides support for ONLY the electric conductivity of the influent material, not the solution resulting from step b):

    PNG
    media_image1.png
    79
    608
    media_image1.png
    Greyscale
[Page 5, lines 7-9]

    PNG
    media_image2.png
    186
    628
    media_image2.png
    Greyscale
[Page 8, lines 15-20]
For the purposes of examination, this limitation is interpreted as “wherein the solution comprising the organic proteins and/or amino acids dissolved in liquid has a solution electric conductivity (EC) not exceeding 2.0 mS/cm” in a manner consistent with the Specification as originally filed.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dubach (GB-1406839) as evidenced by Fischer (US Patent No. 2,110,721) and Song et al. (Water, 2017) in view of Ruiz et al. (Water Research, 2003).

	In regard to claim 1, Dubach is directed to a method for producing an organic liquid having a nitrate content (e.g. nitrified aqueous material) [Page 4, lines 38-39], comprising:
a) contacting a solution comprising proteins and/or amino acids as a source of organic nitrogen (e.g. organic and inorganic bound nitrogen from domestic or industrial waste water such as sewage [Page 1, lines 71-74] {most sewage liquids and other waste wasters are believed to contain, inherently and naturally, matter in the form of […] proteins or albuminous matter} [Fisher, Page 2, Column 2, lines 22-26] and a liquid (e.g. wastewater) with ammonification bacteria to convert organic nitrogen into ammonium (NH4+) (e.g. an ammonification stage) [Page 2, lines 25-28, 55-59], wherein the influent solution described in Dubach is, for example, domestic or industrial waste water [Page 1, lines 71-75] and “typical domestic wastewater and industrial effluent have a conductivity of 1 mS/cm” [Song, pg. 11, line 9] ; and
b) contacting the solution with nitrifying bacteria to convert ammonium (NH4+) to nitrate (NO3-) in a nitrification stage [Page 2, lines 30-31, 60-70],

    PNG
    media_image3.png
    337
    882
    media_image3.png
    Greyscale
wherein both steps a) and b) take place in one continuous flow system (e.g. constant hydraulic load) [Page 3, lines 57-59] in separate containers [Fig. 1, container 3, 7; Page 4, lines 1-77].

	The Dubach reference does not explicitly disclose the nitrate content of the nitrified aqueous material is in the range of 8-15 mmol/L.
Dubach discloses waste water or sewage contains chemically bound nitrogen (e.g. nitrate nitrogen) [Page 4, lines 82-86] and up to 90% of the total nitrogen content of the waste water or sewage supplied to the plant can be removed via the Dubach method [Page 3, lines 36-39] and the conditions are considered favorable for maximum nitrification in the second stage [Page 4, lines 8-10]. Ruiz et al. is directed to studies of dissolved oxygen concentration and pH and their result on nitrification of wastewater [Abstract]. As dissolved oxygen is varied, the amount of nitrate (NO3-) out varies and at higher levels of dissolved oxygen, the nitrate content of the nitrified aqueous material leaving the reactor in Ruiz reaches up to 600 mg/L (e.g. ~ 10 mmol/L) [Fig. 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that high ammonia wastewater [Ruiz, Abstract] under nitrification conditions is capable of achieving a nitrate content within the claimed range. One of ordinary skill in the art would have been motivated to perform aeration as described by Dubach [Page 3, line 2] to increase the dissolved oxygen content, thus resulting in a nitrified aqueous material with elevated nitrate content (e.g. complete nitrification).

In regard to claim 2, Dubach discloses a method wherein step b) takes place in container (7) subsequently to step a) in container (3) [Fig. 1, Page 4, lines 1-77].
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dubach (GB-1406839) as evidenced by Fischer (US Patent No. 2,110,721) in view of Ruiz et al. (Water Research, 2003) and further in view of Guillen-Jimenez et al. (Wat. Res., 2000).

In regard to claims 4-5, the Dubach reference is silent with respect to the step (a) and step (b) pH. 

Guillen-Jimenez et al. is directed to a method for producing an organic liquid comprising contacting an amino acid-containing solution with ammonification bacteria and nitrifying bacteria. The conversion of organic nitrogen into ammonia in Guillen-Jimenez’ step a) is performed at a pH of above 8.0, at various pH values: 8.5, 10.5, 11.0, 11.5 and 12.0 [Page 1216, Column 2]. The reference discloses these initial pH values [Table 1] and describes a decrease in pH which occurs after the ammonification reaction [Page 1216, Column 1]. Furthermore, the reference notes that when the value of adjusted pH is around 8, the microorganisms work better since they are under their optimum conditions of pH [Page 1221, Point 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Dubach’s ammonification reaction and nitrification reaction at the pH values disclosed by Guillen-Jimenez. It would have been obvious to one of ordinary skill that under the pH conditions set forth by the Guillen-Jimenez reference, and in view of the formation of acid by the nitrification process that the nitrification reaction in step b) would occur at a pH of between 5.0 and 8.0. One of ordinary skill in the art would have been motivated to perform the reaction steps described by Dubach at pH values most favorable to the reaction requirements.

In regard to claim 7, Dubach does not explicitly disclose wherein the organic liquid having a high nitrate content is suitable for organically cultivating plants on a substrate. However, Guillen-Jimenez et al. disclose a method wherein treated wastewaters are suitable for use for organically cultivating plants on a substrate (e.g. as a fertilizer) [Page 1216]. One of ordinary skill in the art would understand the organic nitrate-containing liquid of Dubach is similarly capable for cultivating plants on a substrate.

Response to Arguments
Applicant's arguments, filed 09/13/2022, have been fully considered but they are not persuasive. Applicant argues (pgs. 6-7) the prior art references do not disclose the claimed electric conductivity value. However, in view of these amendments, a new ground of rejection is presented above. Dubach discloses a solution comprising proteins and/or amino acids as a source of organic nitrogen (e.g. organic and inorganic bound nitrogen from domestic or industrial waste water such as sewage) and wherein the influent solution described in Dubach is domestic or industrial waste water [Page 1, lines 71-75], “typical domestic wastewater and industrial effluent have a conductivity of 1 mS/cm” [Song, pg. 11, line 9].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        October 5, 2022